Order entered July 16, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00019-CV

              IN THE ESTATE OF WILLIAM L. MOORE, JR., DECEASED

                           On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. PR-17-0037-2

                                            ORDER
       Before the Court is appellees’ second unopposed motion to extend time to file brief. We

GRANT the motion and ORDER the brief be filed no later than July 27, 2018. We caution

appellees that further extension requests will be disfavored.


                                                       /s/      DAVID EVANS
                                                                JUSTICE